DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest struts axially aligned with a coupling element being less stiff than struts not axially aligned with one of the plurality of coupling elements.  Prior art Bidne et al. (Pub. No.: US 2008/0221661) discloses a stent with variable stiffness, with struts associated with a connector node having a greater stiffness than struts not associated with a connector node (abstract); however, there is no teaching or suggestion that the less stiff struts are axially aligned with a coupling element located at the outflow edge of the frame. 
Prior art Braido et al. (Pub. No.: US 2010/0168839) discloses a stent with cells having sides with extra folds or pleats which can facilitate different stiffness in different locations (para. 102, fig. 26), however, there is no teaching or suggestion of struts axially aligned with a coupling element being less stiff than struts not axially aligned with one of the plurality of coupling elements.  
Prior art Freislinger (Pub. No.: US 2003/0074051) discloses a stent with stiffer struts 30 on diamond-shaped cells of the stent.  However, there is or suggestion of struts axially aligned with a coupling element being less stiff than struts not axially aligned with one of the plurality of coupling elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774